EXAMINER’S AMENDMENT

The present application is being examined under the pre-AIA  first to invent provisions. 

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Bryan Opalko (Reg. No. 40,751) on 9 June 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A hybrid mausolino system, comprising: 
a metal frame structure defining a crypt area and a niche area, the metal frame structure being rectangular in shape and having a front face, a rear face, a first side face, and a second side face; and 
a plurality of positioned within the niche area, the plurality of inter-locking panels includes:
opposed first and second permanently secured panels, each permanently secured panel extending from the front face to the rear face and having a plurality of notches formed therein, and
a plurality of removably secured panels configured to engage the permanently secured panels via the notches, each removably secured panel oriented in a direction that is orthogonal to the permanently secured panels;
wherein the removably secured panels [[being]] are reconfigurable to [[form]] define a desired number of individual niche spaces within the niche area; 
wherein the metal frame structure includes an individual access port for each individual niche space, each individual access port granting horizontal access to [[its]] a respective said individual niche space, each niche space being configured for temporarily interment and disinterment of miscarried stillborn caskets. 

2. (currently amended) The hybrid mausolino system recited in claim 1, further comprising: 
a roof structure having at least one removable panel, wherein the metal frame structure includes at least one access port to grant vertical access to at least one said niche space.

3. (currently amended) The hybrid mausolino system recited in claim 1, wherein: 
the metal frame structure is configured to form a plurality of crypt spaces within the crypt area, each crypt space being configured for interment and memorializing cremation urns.

4. – 5. (canceled). 

6. (currently amended) The hybrid mausolino system recited in claim [[5]] 1, wherein: each removably secured panel has a distal end that is angled. 

7. (canceled). 

8. (currently amended) The hybrid mausolino system recited in claim [[7]] 1, wherein the volumes of space between the front face, the rear face, the first side face, the second side face, the first permanently secured panel, the second permanently secured panel, and the plurality of removably secured panels define the desired number of niche spaces. 

9. (currently amended) The hybrid mausolino system recited in claim 1, wherein: 
the metal frame structure has a first level, a second level, a third level, a fourth level, and a fifth level; 
a volume of space between the second level and the third level defines a first crypt space of the crypt area; 
a volume of space between the third level and the fourth level defines a second crypt space of the crypt area; and 
a volume of space between the fourth level and the fifth level defines the niche area.

10. (currently amended) The hybrid mausolino system recited in claim 9, further comprising a lintel structure having vertical supports defining access ports.

11. (currently amended) The hybrid mausolino system recited in claim 1, further comprising a stone façade applied to the metal frame structure.

12. (currently amended) The hybrid mausolino system recited in claim 9, further comprising: 
at least one track and rail system arranged within the volume of space between the second level and the third level; and 
at least one track and rail system arranged within the volume of space between the third level and the fourth level.

13. (currently amended) The hybrid mausolino system recited in claim 1, further comprising: 
a track and rail system within the crypt area.

14. (currently amended) The hybrid mausolino system recited in claim 13, wherein the track and rail system forms a shelf and is configured to extend the shelf out from the crypt area and retract the shelf into the crypt area.

15. (currently amended) The hybrid mausolino system recited in claim [[3]] 14, wherein the shelf defines a plurality of tray areas, each tray area configured to receive a cremains container. 

16. (currently amended) The hybrid mausolino system recited in claim [[13]] 14, further comprising a lock to facilitate locking the shelf at a desired position. 

17. (currently amended) The hybrid mausolino system recited in claim [[7]] 1, further comprising: 
a façade applied to the metal frame structure; and 
at least one face plate secured to one or both of the front face and the second face. 

18. (currently amended)  The hybrid mausolino system recited in claim [[7]] 1, further comprising: 
a façade applied to the metal frame structure; and 
at least one inscription plate secured to one or both of the first side face and the second side face.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a hybrid mausolino system having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim, and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635